DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Garvey on 09/07/2021.
The application has been amended as follows:
In the claims:
Cancel claims 6-13.
Replace claim 1 with the following:
-- A method for producing a reusable packaging from a carton, in which a rectangular main blank with sides X and Y and an overall area xy is provided and
2(a+h)≤x≤3(a+h)+a
and
y−2(h+r)≤b≤y,
   wherein x and y respectively correspond to lengths of sides X and Y of the blank, a and b correspond to side dimensions of a footprint area of a finished packaging formed from the blank, h corresponds to a height of the finished packaging, and r corresponds to a width of a periphery region R of the finished packaging which forms a cavity in the finished packaging and is accessibly from outside the finished packaging, and wherein the method comprises the following steps:
   producing folding lines Bn in the main blank parallel to the side Y at least at the following distances from the side Y:
B1: a1=h
B2: a2=h+a
B3: a3=2h+a; and
   producing folding lines An’’ in the main blank parallel to the side X at the following distances from the side X:
1’’: b1=h
A2’’: b2=h+r
A3’’: b3=y−(h+r)
A4’’: b4=y−h
   wherein, by virtue of severing at least four severing lines T3’’ and T4’’, which are arranged oppositely in pairs and each of which start from opposite sides X, along at least one of the folding lines Bn, a distance between two severing line end points ET which are closer to an axis of symmetry S1 of the blank, which is parallel to the side X, corresponds to a length b’’ of a side B’’ of the finished packaging; and
   wherein at least four angled cuts T1’’/T5’’ and T2’’/T6’’ are formed along areas formed by the folding lines An’’, Bn with sides of lengths h and r. --
Replace claim 2 with the following:
-- The method according to claim 1, wherein a length t of the severing lines T3’’ and T4’’ satisfies:
h≤t<y/2. --
Replace claim 3 with the following:
-- The method according to claim 1, wherein at least one folding line Bn is formed only in a region between two severing lines T3’’/T4’’ extending the at least one folding line Bn. --
Replace claim 4 with the following:
-- The method according to claim 1, wherein said method comprises producing one or more of the following folding lines Bn of the main blank parallel to the side Y at the following distances from the side Y:
B4: a4=2(h+a)
B5: a5=2(h+a)+h
B0: a0=0. --
Replace claim 5 with the following:
-- The method according to claim 4, wherein at least one perforation line is provided in a region of at least one closure tab of the blank, parallel to and/or on one of the folding lines Bn. --
Replace claim 14 with the following:
1 and/or between B2 and B3. --
Replace claim 15 with the following:
-- The method according to claim 1, wherein the angled cuts are made in a region between A1’’ and A2’’ and between A3’’ and A4’’. --
Replace claim 16 with the following:
-- The method according to claim 1, wherein the length x of the side X of the main blank satisfies:
2(a+h)≤x≤3(a+h). --
Replace claim 17 with the following:
-- The method according to claim 1, wherein the folding lines are produced by grooving and/or by perforation. --
Replace claim 18 with the following:
-- The method according to claim 1, wherein at least the height h and/or the side dimension a is corrected by once or many times a thickness d of the carton. --
Replace claim 19 with the following:
-- The method according to claim 1, wherein the carton is constructed from the blank such that an article can be inserted into the carton. --
Replace claim 20 with the following:
-- A packaging that is produced from a main blank BZ of a carton by a method according to claim 1, wherein the packaging at least in its closed state is mechanically reinforced at least in relation to two of its side walls by two further support walls, wherein the support walls are each connected to the packaging via at least one of the folding lines An’’, Bn. --

Allowable Subject Matter
Claims 1-5 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a method in which a rectangular main blank with sides X and Y and an overall area xy is provided and
2(a+h)≤x≤3(a+h)+a
and
y−2(h+r)≤b≤y,
   wherein x and y respectively correspond to lengths of sides X and Y of the blank, a and b correspond to side dimensions of a footprint area of a finished packaging formed from the blank, h corresponds to a height of the finished packaging, and r corresponds to a width of a periphery region R of the finished packaging which forms a cavity in the finished packaging and is accessibly from outside the finished packaging, and wherein the method comprises the following steps:
   producing folding lines Bn in the main blank parallel to the side Y at least at the following distances from the side Y:
B1: a1=h
B2: a2=h+a
B3: a3=2h+a; and
   producing folding lines An’’ in the main blank parallel to the side X at the following distances from the side X:
A1’’: b1=h
A2’’: b2=h+r
A3’’: b3=y−(h+r)
A4’’: b4=y−h
   wherein, by virtue of severing at least four severing lines T3’’, T4’’, which are arranged oppositely in pairs and each of which start from opposite sides X, along at least one of the folding lines Bn, a distance between two severing line end points ET which are closer to an axis of symmetry S1 of the blank, which is parallel to the side X, corresponds to a length b’’ of a side B’’ of the finished packaging; and
wherein at least four angled cuts T1’’/T5’’, T2’’/T6’’ are formed along areas formed by the folding lines An’’, Bn with sides of lengths h and r.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731